24/2020 Case 4:19-cv-O06 8 RR SMhty ROGUOEH AQ Dd - REA 021/29, Raggy 1 of 2

WARREN, JANICE <jwarren@pcssd.org>

 

 

Fwd: Your scan (Scan to My Email)
1 message

 

Bratcher, Brady <bbratcher1000@pcssd.org> Mon, Mar 16, 2020 at 2:36 PM
To: JANICE WARREN <jwarren@pcssd.org>

aannnn nee Forwarded message ---------
From: <papercut@pcssd.arg>

Date: Mon, Mar 16, 2020 at 1:43 PM
Subject: Your scan (Scan to My Email)
To: <bbraicher1000@pcssd.org>

Brady Bratcher

Vice Principal, Joe T. Robinson High School
21501 Highway 10

Little Rock,AR 72223

501-868-2400

https://rhs.pcssd.org

 

= scan_bbratcher1000_2020-03-16-13-42-46.pdf
— 571K

     

PLAINTIFF'S
EXHIBIT

Ss

https://mail.google.com/mail/u/0?ik=88d84a90ae&view=pt&search=all&permthid=thread-f%3A1661 350633325869404 &simpl=msg-f%3A16613506333... 1/1

     
   
| -gp..i erase 4:19-cv-00655-BSM Document 40-51 Filed 09/11/20 Page 2 of 2

| memenrwuMBER 2018-008906 Report Coptains luvenpe dnformation report generetod: 1/25/2018 3:15 PM
“3 Redact DEE REESE

i
NARRATIVE

RECEIVED A CALL TO THIS LOCATION IN REFERENCE TO A STUDENT SELLING DRUGS TO ANOTHER STUDENT,
UPON MY ARRIVAL, | MADE CONTACT WITH MARY BAILEY AND BRADY BRATCHER, WHO BOTH WORK AT THIS
LOCATION. | WAS ADVISED THAT AN INCIDENT HAD OCCURRED ON THE PARKING LOT AND THAT CONTACT 1 WAS
IN THE OFFICE WRITING A STATEMENT. | WAS ADVISED THAT CONTACT 1 HAD TOLD MARY BAILEY AND BRADY
BRATCHER THAT HE WAS SELLING WEED TO ANOTHER STUDENT, WHO THEN ROBBED HIM OF THE WEED. WHILE
IN THE OFFICE CONTACT 1 THEN ADVISED THAT HE HAD NOT BEEN HONEST WITH BRADY BRATCHER, AND THEN
TOLD HIM THAT HE WAS IN A VEHICLE IN THE PARKING LOT WITH VICTIM 1. CONTACT 1 ADVISED BRADY
BRATCHER THAT VICTIM 1 HAD BROUGHT A HANDGUN TO SCHOOL TO SELL TO ANOTHER STUDENT. CONTACT 1
ADVISED THAT WHEN SUSPECT 7 APPROACHED THE VEHICLE, HE ASKED TO SEE THE HANDGUN. CONTACT 1
ADVISED THAT VICTIM 1 HANDED HIM THE UNLOADED HANDGUN WITHOUT A MAGAZINE. CONTACT 1 ADVISED
THAT SUSPECT 1 THEN TOLD VICTIM 1 THAT THE HANDGUN WAS NOW HIS AND WALKED AWAY. CONTACT 14
ADVISED THAT HE THEN WENT INTO THE SCHOOL AND VICTIM 1 LEFT THE PROPERTY IN HIS VEHICLE. VIDEO HAD
CAPTURED THIS INCIDENT AND ON VIDEO, i OBSERVED SUSPECT WALK UP TO A RED TRUCK AND AFTER SOME
TIME PASSES, SUSPECT 1 WALKS AROUND THE PARKING LOT, CONTACT 7 WALKS INTO SCHOOL, AND VICTIM 1
LEAVES THE SCHOOL IN THE RED TRUCK. SUSPECT 1 REMAINS OUTSIDE UNTIL HE LEAVES THE PROPERTY IN AN
UNKNOWN TYPE VEHICLE. CONTACT 1 THEN PROVIDED BRADY BRATCHER WITH THE MAKE AND MODEL OF THE
HANDGUN. | THEN WENT TO THE RESIDENCE OF VICTIM 1 AND TALKED WITH S,- THE GUARDIAN OF
VICTIM 1. BRERA ADVISED ME THAT VICTIM 1 HAD CALLED HER AND TOLD HER THAT HE HAD BEEN ROBBED
AT SCHOOL. ‘BaRReieSER TALKED TO VICTIM 1, WHO THEN RETURNED HOME. VICTIM 1 TOLD ME THAT HE WAS
ROBBED THIS MORNING ON THE PARKING LOT OF ROBINSON HIGH SCHOOL. VICTIM 1 ADVISED THAT HE
BROUGHT A HANDGUN TO SELL AND WAS ROBBED. WHEN ASKED ABOUT THE HANDGUN, VICTIM 1 INITIALLY SAID
THAT HE FOUND IT, BUT LATER TOLD ME THAT HE GOT IT FROM ANOTHER STUDENT IN EXCHANGE FOR A VAPE
DEVICE AND SOME CASH. VICTIM 71 ADVISED THAT HE DID NOT KNOW THE OTHER STUDENT THAT TRADED HIM
THE HANDGUN AND DID NOT KNOW ANY FURTHER INFORMATION FORIT. AT THIS TIME, THE HANDGUN CAN NOT
BE LISTED AS STOLEN, DUE TO THE LACK OF INFORMATION NEEDED TO REPORT IT. ALSO, NO FURTHER
INFORMATION WAS PROVIDED ABOUT THE SUSPECT OR THIS INCIDENT. MVR WAS IN USE 15C320.

 

 

 

 

Page 9 of 10
